MEMORANDUM**
Ismael de los Santos Barrera, a native and citizen of Mexico, petitions pro se for *909review of the Board of Immigration Appeals’ dismissal of his appeal from an immigration judge’s denial of his motion to reopen removal proceedings conducted in absentia and permit him to apply for cancellation of removal. We review for an abuse of discretion the Board’s finding that the petitioner failed to establish under 8 U.S.C. § 1229a(b)(5)(C)(i) & 1229a(e)(l) that exceptional circumstances beyond his control caused his failure to appear at his removal hearing. Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002). In his motion to reopen, the petitioner stated that the car he was driving broke down on the way to the hearing, set for 8:30 a.m., and when he arrived at 11:30 a.m., the courtroom was closed, and the immigration judge already had entered an order of removal. We find no abuse of discretion in the finding that these circumstances were not exceptional. See Sharma v. INS, 89 F.3d 545, 547-48 (9th Cir.1996) (traffic congestion and difficulty parking insufficient to require reopening proceedings).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.